877 F.2d 60Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Patrick C. LYNN, Petitioner.
No. 89-8013.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided May 25, 1989.

Patrick C. Lynn, petitioner pro se.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Patrick C. Lynn, a South Carolina prisoner, petitions this Court for a writ of mandamus.  He asks this Court to order United States District Judge C. Weston Houck to consider pleadings he states he has filed concerning the state's alleged failure to comply with the consent decree in Plyler v. Leeke, C/A No. 3:82-0876-2 (D.S.O. April 1, 1986).


2
The district court is under no obligation to consider complaints by individual prisoners of noncompliance with the Plyler decree.  That decree, by its terms, "is solely enforceable by the Plaintiff class and through the Plaintiff class with class remedies."    Decree, Sec. II(Q).  Lynn is not without a remedy if he believes that he has been harmed by conditions which allegedly violate federal or state law, however.  The decree specifically provides that an individual may "pursue individual claims for monetary relief."    The decree also allows individual prisoners to seek declaratory or injunctive relief, "as long as such lawsuit does not pertain to those conditions of confinement throughout an institution(s) addressed in this Decree."    Decree, Sec. II(H).


3
We deny the petition and Lynn's "Motion for Supplemental Order."    Leave to proceed in forma pauperis is granted.


4
PETITION DENIED.